DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2020/0245590) in view of Deliou et al. (US 11,019,808).
Referring to Claim 1, Hill teaches mobile interaction device of an animal tag, wherein the animal tag comprises a first electronic tag for implanting in an animal (see 103 of fig. 1 and paragraph 79 which shows a sub-dermal RFID microchip), the first electronic tag is provided with a first identification feature, the first identification feature is configured for binding to animal information of the animal (see paragraph 80 which shows the RFID chip returning an ID number and paragraph 157 which shows animal information including temperature, location, and activity information), and the mobile interaction device comprises:
an information transmission module which carries instruction information (see 101 of fig. 1), and the information transmission module is provided outside the animal (see paragraph 79 which shows the device being worn by an animal) and configured for transmitting the instruction information to the mobile network terminal (see paragraph 81 which shows the pet monitoring device 101 transmitting information to a mobile computing device 104), so as to make the mobile network terminal connect with a server to query the animal information (see paragraph 56 which shows a remote device transmitting information to a server in order to obtain animal information from the server including location information);
the instruction information comprises retrieval information; the retrieval information uniquely corresponds to the first identification feature or the animal information bound to the first identification feature (see paragraph 56 which shows the mobile device transmitting information to a server and a server transmitting an alert to an owner which includes animal information or location information based on comparisons made with the ID number and stored ID numbers in the server).
Hill does not teach instruction information including a domain name of a server. Deliou teaches instruction information including a domain name of a server (see col. 26, lines 38-48 which shows a user obtaining a server page from an NFC chip which is the domain name). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Deliou to the device of Hill in order to more efficiently and quickly obtain necessary information regarding lost or found pets.
Claim 6 has similar limitations as claim 1.
Referring to Claim 7, Hill teaches method for modifying an animal tag, wherein the animal tag comprises a first electronic tag for implanting in an animal (see 103 of fig. 1 and paragraph 79 which shows a sub-dermal RFID microchip), the first electronic tag is provided with a first identification feature, and the first identification feature is configured for binding to the animal information of the animal (see paragraph 80 which shows the RFID chip returning an ID number and paragraph 157 which shows animal information including temperature, location, and activity information), the mobile interaction method comprises:
generating retrieval information uniquely corresponding to the first identification feature or the animal information, wherein the animal information is animal information bound to the first identification feature (see paragraph 56 which shows the mobile device transmitting information to a server and a server transmitting an alert to an owner which includes animal information or location information based on comparisons made with the ID number and stored ID numbers in the server);
generating instruction information for connecting to a server to query the animal information, wherein the instruction information comprises the retrieval information (see paragraph 56 which shows a remote device transmitting information to a server in order to obtain animal information from the server including location information); and
recording the instruction information in an information transmission module (see 101 of fig. 1), wherein the information transmission module is provided outside the animal (see paragraph 79 which shows the device being worn by an animal) and configured to transmit the instruction information to a mobile network terminal (see paragraph 81 which shows the pet monitoring device 101 transmitting information to a mobile computing device 104).
Hill does not teach instruction information including a domain name of a server. Deliou teaches instruction information including a domain name of a server (see col. 26, lines 38-48 which shows a user obtaining a server page from an NFC chip which is the domain name). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Deliou to the device of Hill in order to more efficiently and quickly obtain necessary information regarding lost or found pets.
Referring to Claim 12, Hill teaches a method for querying information of an animal tag, wherein the animal tag comprises a first electronic tag for implanting in an animal (see 103 of fig. 1 and paragraph 79 which shows a sub-dermal RFID microchip), the first electronic tag is provided with a first identification feature, and the first identification feature is configured for binding to the animal information of the animal (see paragraph 80 which shows the RFID chip returning an ID number and paragraph 157 which shows animal information including temperature, location, and activity information), the method comprises:
generating retrieval information uniquely corresponding to the first identification feature or the animal information, wherein the animal information is animal information bound to the first identification feature (see paragraph 56 which shows the mobile device transmitting information to a server and a server transmitting an alert to an owner which includes animal information or location information based on comparisons made with the ID number and stored ID numbers in the server);
generating instruction information for connecting to a server to query the animal information, wherein the instruction information comprises the retrieval information (see paragraph 56 which shows a remote device transmitting information to a server in order to obtain animal information from the server including location information); and
recording the instruction information in an information transmission module (see 101 of fig. 1), and the information transmission module is provided outside the animal (see paragraph 79 which shows the device being worn by an animal);
 transmitting, by the information transmission module, the instruction information to the mobile network terminal (see paragraph 81 which shows the pet monitoring device 101 transmitting information to a mobile computing device 104) to connect with the server and send the retrieval information (see paragraph 56 which shows the mobile computing device transmitting a message, which is the retrieval information, to the server);
retrieving, by the server, the corresponding animal information according to the retrieval information after receiving the retrieval information (see paragraph 56 which shows the server comparing the ID number from the received message to ID numbers stored in the database); and
transmitting the corresponding animal information to the mobile network terminal in the case that there is matching animal information (see paragraph 56 which shows the location information transmitted back to the user after the comparison is made).
Hill does not teach instruction information including a domain name of a server. Deliou teaches instruction information including a domain name of a server (see col. 26, lines 38-48 which shows a user obtaining a server page from an NFC chip which is the domain name). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Deliou to the device of Hill in order to more efficiently and quickly obtain necessary information regarding lost or found pets.
Referring to Claim 2, Hill also teaches a second electronic tag (see 2 of fig. 2 showing the device attached to collar and paragraph 130 which shows the enclosure 2 containing RFID circuitry), the second electronic tag is configured to transmit the instruction information to the mobile network terminal through a radio frequency signal (see fig. 1 where device attached to collar 101 communicates wirelessly with mobile terminal 104).
Referring to Claim 3, Hill also teaches the second electronic tag provided with a second identification feature, the second identification feature is bound to at least one of the first identification feature and the animal information, and the retrieval information is generated according to the second identification feature (see paragraph 155 which shows the unique ID including the option of being from the pet monitoring device on the collar which would make the ID of the collar device the second identification feature and used in similar fashion as shown in paragraph 56).
Referring to Claim 4, Deliou also teaches the second electronic tag comprises a NFC tag, and the mobile network terminal comprises a NFC communication module (see col. 13, lines 47-56 which shows an NFC tag inside a collar which communicates with an external device).
Referring to Claim 5, Deliou also teaches an image display element, and the instruction information is transmitted to the mobile network terminal through an image signal by the image display element (see col. 26, lines 49-65 which shows the collar with a QR or barcode which is the image display element in which a mobile device can receive information by scanning the code).
Referring to Claim 8, Hill also teaches generating the retrieval information according to the first identification feature (see paragraph 56 which shows the mobile computing device transmitting a message including an ID number, which is the retrieval information, to the server).
Referring to Claim 9, Hill also teaches binding second identification feature with at least one of the first identification feature and the animal information; and generating the retrieval information according to the second identification feature (see paragraph 155 which shows the unique ID including the option of being from the pet monitoring device on the collar which would make the ID of the collar device the second identification feature and used in similar fashion as shown in paragraph 56).
Referring to Claim 10, Hill also teaches writing the instruction information into the second electronic tag (see 2 of fig. 2 showing the device attached to collar and paragraph 130 which shows the enclosure 2 containing RFID circuitry), wherein the second electronic tag is configured to transmit the instruction information to the mobile network terminal through the radio frequency signal (see fig. 1 where device attached to collar 101 communicates wirelessly with mobile terminal 104).
Referring to Claim 11, Deliou also teaches compiling the instruction information into an image; and displaying the image on an image display element, wherein the image display element is configured to transmit the instruction information to the mobile network terminal through the image signal (see col. 26, lines 49-65 which shows the collar with a QR or barcode which is the image display element in which a mobile device can receive information by scanning the code).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill and Deliou and further in view of Shamsi et al. (US 2021/0089763).
Referring to Claim 13, the combination of Hill and Deliou does not teach transmitting an entry page of the animal information to the mobile network terminal in the case that there is no matching animal information. Shamsi teaches transmitting an entry page of the animal information to the mobile network terminal in the case that there is no matching animal information (see paragraph 82 which shows the process of prompting the user to enter more animal information in which the prompt is the entry page). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Shamsi to the modified device of Hill and Deliou in order to more efficiently and quickly obtain necessary information regarding lost or found pets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/           Primary Examiner, Art Unit 2648